RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0730-19

S.T.T.,

          Plaintiff-Respondent,

v.

M.T.M.,

     Defendant-Appellant.
________________________

                    Submitted March 24, 2021 – Decided April 19, 2021

                    Before Judges Vernoia and Enright.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Burlington County,
                    Docket No. FV-03-0203-20.

                    Mario J. Persiano, attorney for appellant.

                    Respondent has not filed a brief.

PER CURIAM

          Defendant M.T.M. appeals from a final restraining order (FRO) entered

against him and in favor of his wife, plaintiff S.T.T., pursuant to the Prevention
of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35.1 He argues there is

insufficient evidence supporting the court's findings he committed the predicate

act of harassment and an FRO is necessary to protect plaintiff from future acts

of domestic violence. See Silver v. Silver, 387 N.J. Super. 112, 125-27 (App.

Div. 2006). He also claims the court erred by making credibility determinations

based on facts outside the trial record. Having reviewed the record in light of

the applicable legal principles, we vacate the FRO and remand for a new trial

before a different judge.

      Plaintiff and defendant are married and share two children, ages eleven

and nine. Plaintiff filed a complaint seeking a domestic violence restraining

order against defendant. The complaint alleged that on July 29, 2019, defendant

committed the predicate acts of harassment, N.J.S.A. 2C:33-4(b), and assault,

N.J.S.A. 2C:12-1(a)(1), and that defendant also committed prior acts of




1
  We use initials to protect the privacy of the victim. See R. 1:38-3(d)(10).
Defendant's original notice of appeal listed an amended September 17, 2019
FRO as the order from which he appealed. He later filed an amended notice of
appeal listing the original September 10, 2019 FRO.


                                                                          A-0730-19
                                       2
domestic violence.2 The court entered a temporary restraining order (TRO)

against defendant.3

      Immediately prior to the start of trial on plaintiff's request for an FRO, the

court addressed an incident that occurred at a prior court proceeding. The court

noted that during the prior proceeding, "[t]here were discussions about [a]

potential adjournment of the proceeding." The court explained that during a

"break" in the proceeding, "defendant left due to a medical emergency and the

matter was" rescheduled.

      The court stated it wanted an "explanation as to what happened to

[defendant] medically that necessitated that he leave the courtroom or leave the

courthouse last time" the parties were in court. Defendant's counsel explained

defendant suffered from a condition that had been recently diagnosed and




2
   The record provided on appeal does not include plaintiff's July 30, 2019
complaint. See R. 2:6-1(a)(1)(I) (providing the appendix on appeal shall contain
"such . . . parts of the record . . . as are essential to the proper consideration of
the issues"). We are able to discern, however, the allegations in the complaint
from the court's discussion of plaintiff's allegations in its bench opinion at the
conclusion of the trial on plaintiff's request for the FRO.
3
  In its opinion, the court refers to an amended TRO. The record on appeal does
not include any TRO issued in response to plaintiff's complaint. See R. 2:6-
1(a)(1)(I).
                                                                               A-0730-19
                                         3
defendant "had an episode just outside the courtroom" during the break in the

prior proceeding.

      Counsel explained defendant brought "medical records [showing] what

actually took place." The court asked if defendant had "some sort of admission

record or something that reflects that there was medical treatment received

by [him] the last time" he appeared. Defendant's counsel provided the court

with records, which the court found showed defendant was transported by an

ambulance and was referred to a hospital for treatment on the day the parties last

appeared in court.

      The court then began the trial, hearing testimony on plaintiff's request for

an FRO. To address the issues presented on appeal, it is necessary to provide

only a brief summary of the trial testimony.

      Plaintiff testified about the alleged July 29, 2019 predicate acts of assault

and harassment; she said defendant pushed and shoved her numerous times

during an altercation at their home. She also described a series of alleged prior

acts of domestic violence she claimed defendant committed during prior

altercations.

      Defendant's testimony about the parties' prior altercations differed greatly

from plaintiff's versions of what occurred. Defendant testified he had a "verbal


                                                                             A-0730-19
                                        4
argument" with plaintiff on July 29, 2019, and she pushed and scratched him.

He denied pushing or shoving her. Defendant also provided his versions of the

prior altercations plaintiff described during her testimony, and he denied the acts

of domestic violence plaintiff attributed to him.

      A police officer testified concerning what he observed after arriving at the

parties' home on July 29, 2019, following plaintiff's report concerning the

alleged incident that evening. The officer did not observe "any signs of physical

violence for either party."

      Defendant's brother also testified. He described the parties' relationship,

explained they "argue . . . like any wife and husband," and denied ever seeing

defendant act in a violent manner toward plaintiff.

      Following presentation of the evidence, the court issued a decision from

the bench. The court noted the parties' conflicting versions of the events and

accepted plaintiff's version, finding she was the more credible witness. The

court found "defendant's testimony to lack credibility" based on his demeanor.

The court also found defendant was argumentative; he "repeatedly attempted to

introduce extraneous testimony regarding what he perceive[d] to be

the . . . virtues of his parenting"; and he repeatedly stated "he was not

embellishing his testimony."


                                                                             A-0730-19
                                        5
      The court's finding defendant's testimony was not credible was not based

solely on the evidence presented at trial. The court's finding defendant's trial

testimony was not credible was also based on defendant's actions at the prior

court proceeding. In its findings concerning defendant's credibility, the court

stated:

            And perhaps most significantly, the [c]ourt takes note
            of what took place in court the last time this matter was
            heard . . . during which time the parties were seeking to
            work out an adjournment in order for the defendant to
            engage in some discovery, that it became evident that
            an agreement was not going to be able to be reached at
            that point in time, and it was only during a recess
            following the determination that it became clear that the
            case was going to proceed and would not be adjourned,
            that the incident in which the defendant sought medical
            attention . . . came to pass.

                  Now, certainly, there's been documents that have
            been presented that explain both—or purport to
            explain . . . defendant's medical condition and the
            episode that occurred . . . . However, the [c]ourt,
            taking in consideration the totality of the circumstances
            and the situation that preceded the alleged medical
            emergency, concludes that . . . defendant's testimony
            lacks credibility for those reasons.

            [(Emphases added).]




                                                                          A-0730-19
                                       6
In other words, the court found defendant was not a credible witness at trial in

large part based on his actions and claim of a medical emergency at the prior

court proceeding.4

        After making its credibility determinations, the court accepted as credible

plaintiff's testimony defendant pushed her during the July 29, 2019 incident.

The court did not, however, find defendant committed the predicate act of

assault because plaintiff did not testify she sustained a bodily injury. 5 The court,

however, concluded defendant committed the predicate act of harassment in

violation of N.J.S.A. 2C:33-4(b) based on the following terse findings: "[F]or

the    reasons . . . the   [c]ourt   has   placed   on   the   record,   the   [c]ourt

finds . . . defendant's testimony with respect to the touching on July 29th lacks

credibility and accordingly the [c]ourt finds that harassment has been




4
    A transcript of the prior proceeding is not included in the record on appeal.
5
   The court did not consider that an assault under N.J.S.A. 2C:12-1(a)(1) is
committed where an actor "[a]ttempts to cause . . . bodily injury to another." An
attempt to cause bodily injury is sufficient to convict under N.J.S.A. 2C:12 -1.
State v. Mingo, 263 N.J. Super. 296, 305 (App. Div. 1992) (D'Annunzio, J.,
dissenting), rev'd, 132 N.J. 75 (1993) (reversing judgment substantially for
reasons expressed by the dissent). Plaintiff does not appeal from the court's
determination she did not sustain her burden of proving the predicate act of
assault under N.J.S.A. 2C:12-1. On remand, the court shall not reconsider or
decide plaintiff's claim defendant committed the predicate of assault.
                                                                                A-0730-19
                                           7
established by a preponderance of the evidence pursuant to N.J.S.A. 2C:33-

4[(b)]."

      The court then evaluated each of the factors in N.J.S.A. 2C:25-29(a)(1) to

(6), see Silver, 387 N.J. Super. at 127, and the parties' alleged history of

domestic violence, see id. at 125, and concluded an FRO was necessary to

protect plaintiff from future acts of domestic violence. The court entered an

FRO, which was later amended to permit defendant only supervised parenting

time with the parties' children. This appeal followed.

      Our review of Family Part orders is limited. Cesare v. Cesare, 154 N.J.

394, 411 (1998). "We review the Family Part judge's findings in accordance

with a deferential standard of review, recognizing the court's 'special jurisdiction

and expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-

83 (2016) (quoting Cesare, 154 N.J. at 413). "Thus, 'findings by the trial court

are binding on appeal when supported by adequate, substantial, credible

evidence.'" Id. at 283 (quoting Cesare, 154 N.J. at 411-12). "Only when the

trial court's conclusions are so 'clearly mistaken' or 'wide of the mark' should

[we] intervene and make [our] own findings to ensure that there is not a denial

of justice." N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)

(quoting N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)).


                                                                              A-0730-19
                                         8
However, "we do not pay special deference to its interpretation of the law."

Thieme, 227 N.J. at 283 (quoting D.W. v. R.W., 212 N.J. 232, 245 (2012)).

      "Appellate courts should [typically] defer to trial courts' credibility

findings that are often influenced by matters such as observations of the

character and demeanor of witnesses and common human experience that are

not transmitted by the record." State v. Locurto, 157 N.J. 463, 474 (1999). This

is "because the trial judge 'has the opportunity to make first-hand credibility

determinations about the witnesses who appear on the stand' and thus 'has a ''feel

of the case'' that can never be realized by a review of the cold record.'" N.J. Div.

of Child Prot. & Permanency v. T.D., 454 N.J. Super. 353, 379 (App. Div. 2018)

(quoting E.P., 196 N.J. at 104); see also Cesare, 154 N.J. at 412 ("Because a trial

court '"hears the case, sees and observes the witnesses, [and] hears them testify,"

it has a better perspective than a reviewing court in evaluating the veracity of

witnesses.'" (alteration in original) (citation omitted)). Thus, the Family Part's

credibility findings will be upheld on appeal "unless clearly lacking in

reasonable support" in the trial record. N.J. Div. of Youth & Fam. Servs. v.

F.M., 375 N.J. Super. 235, 259 (App. Div. 2005).

      The court's determination defendant committed the predicate act of

harassment and the prior acts of domestic violence supporting its issuance of the


                                                                              A-0730-19
                                         9
FRO is founded exclusively on its finding defendant was not a credible witness.

The court relied on that credibility finding to support its acceptance of plaintiff's

version of the pertinent events and its rejection of defendant's testimony denying

he committed any of the acts of domestic violence plaintiff alleged.

      The court erred in making its credibility determination because it relied

on information and events outside the trial record. Prior to the start of the trial,

the court focused on defendant's purported medical emergency at the previous

proceeding, and the court's preoccupation with the purported emergency

continued through the end of the FRO trial. There was no testimony or evidence

concerning the emergency during the FRO trial, but the court relied on

defendant's claimed medical emergency to support its finding defendant's trial

testimony was not credible. Indeed, the court relied on its apparent disbelief

that defendant suffered a medical emergency necessitating an adjournment of

the prior proceeding as "perhaps" the "most significant[]" fact supporting its

finding defendant was not credible, and the court took into "consideration

the . . . circumstances and the situation that preceded the alleged medical

emergency" to conclude "defendant's testimony lack[ed] credibility for those

reasons."




                                                                              A-0730-19
                                        10
      The court's reliance on the medical emergency to support its credibility

determinations was in error.        The court's consideration of facts and

circumstances "that were not part of the hearing record should not have played

any part in the judge's decision. Because matters outside of the hearing record

were considered and relied upon in reaching [its] conclusions," the court's

credibility findings lack adequate support in the evidentiary record.      In re

Forfeiture of Pers. Weapons & Firearms Identification Card belonging to F.M.,

225 N.J. 487, 513-14 (2016). Indeed, the court's findings based on defendant's

actions in proceedings prior to the FRO trial suggest the court improperly pre -

judged defendant's credibility before the trial began. "A judge's suspicions

about a litigant's veracity . . . can never stand in the stead of a fair process,

founded on an impartial consideration of evidence by a fair and impartial judge."

McGory v. SLS Landscaping, 463 N.J. Super. 437, 457-58 (App. Div. 2020).

      We recognize the court's credibility determinations are not based solely

on the medical emergency incident; the court also cited defendant's demeanor

and testimony as a reason it found defendant not credible. However, because

the medical emergency incident was the most significant fact supporting the

court's determination defendant was not credible, we are convinced the court's

credibility determinations and concomitant findings of facts supporting the


                                                                           A-0730-19
                                      11
issuance of the FRO do not find adequate support in the trial record. See, e.g.,

State v. Hreha, 217 N.J. 368, 385 (2014) (rejecting a court's credibility

determinations because they "appear[ed] unsupported by sufficient credible

evidence in the record").

      Accordingly, we vacate the FRO and remand for a new trial before a

different judge. 6 See R.L. v. Voytac, 199 N.J. 285, 306 (2009) ("Because the

trial court previously made credibility findings, we deem it appropriate that the

matter be assigned to a different trial court."). The new trial shall be held

promptly, and the TRO shall remain in effect until further order of the trial

court.7


6
   We remind the remand court that any order issued following trial shall be
supported by findings of fact and conclusions of law. R. 1:7-4(a). Our
determination the court erred because the credibility determinations and
resulting fact findings are unsupported by the record renders it unnecessary to
vacate the FRO because the court's conclusion defendant committed the
predicate act of harassment is unsupported by any express findings of fact and
lacks any findings that defendant struck, kicked, shoved, or otherwise
offensively touched plaintiff, or threatened to do so, with a purpose to harass.
N.J.S.A. 2C:33-4(b); see also State v. Castagna, 387 N.J. Super. 598, 607 (App.
Div. 2006) (explaining to find harassment under N.J.S.A. 2C:33-4, there must
be proof that a defendant's conscious object was to "harass"; that is, "'annoy';
'torment'; 'wear out' [or] 'exhaust.'" (quoting Webster's II New College
Dictionary 504 (1995))).
7
  We do not vacate that portion of the amended FRO requiring that defendant
have supervised parenting time with his children. The record presented on


                                                                           A-0730-19
                                      12
      Vacated and remanded for further proceedings.        We do not retain

jurisdiction.




appeal does not permit a determination as to the basis for the supervised
parenting time requirement. Thus, the parenting time provisions in the amended
FRO shall remain in full force and effect pending further action of the Family
Part based on any application made by a party seeking relief from, or
modification of, those provisions.
                                                                        A-0730-19
                                     13